Citation Nr: 1105738	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-02 824 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a right knee disorder 
and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for a dental disorder.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to April 
1981.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in 
Atlanta, Georgia, has since assumed jurisdiction over the claims, 
and that office certified the appeal to the Board.

In August 2010, as support for his claims, the Veteran testified 
at a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.  The presiding Judge held the record open for 
30 additional days following the hearing to give the Veteran time 
to obtain and submit additional supporting evidence, especially 
concerning his claim for a dental disorder.  He submitted this 
additional evidence in September 2010 (a supporting letter from 
C.E.O., DDS) and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).



In this decision the Board is reopening the claim for service 
connection for a right knee disorder on the basis of new and 
material evidence.  The Board is then, however, remanding this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development before readjudicating 
this claim on its underlying merits.  The Board also is remanding 
the claims for service connection for low back, gastrointestinal, 
psychiatric, and dental disorders, and for a TDIU.


FINDINGS OF FACT

1.  The RO, on its own initiative, initially considered and 
denied service connection for a right knee disorder in July 1985.  
That decision primarily concerned the evaluation of the Veteran's 
left knee disability, which already had been service connected in 
an earlier August 1981 RO decision, and whether he was entitled 
to a temporary total (i.e., 100 percent) rating under 
38 C.F.R. § 4.30 ("Paragraph 30") for his convalescence 
following left knee surgery.  He also had undergone surgery on 
his right knee, so that is why the RO additionally considered 
whether he was entitled to service connection for this additional 
knee.  The RO concluded, however, that his service medical 
records (SMRs), now referred to as service treatment records 
(STRs), were negative for indication of a right knee condition.

2.  The Veteran perfected an appeal of that July 1985 RO decision 
to the Board, but the Board issued a decision in May 1986 also 
denying the claim for service connection for a right knee 
disorder.  At the time, there was no further level of appellate 
review because the U.S. Court of Veterans Appeals (COVA), 
now known as the U.S. Court of Appeals for Veterans Claims 
(CAVC/Court), did not yet exists.  The Board's decision therefore 
became final and binding on the Veteran based on the evidence 
then of record.

3.  The Veteran filed a petition to reopen this claim in March 
1993.

4.  A December 1993 RO decision denied his petition to reopen 
this claim, concluding there was not new and material evidence 
because none received since the earlier denials of this claim 
showed he had a right knee disorder proximately due to his 
service-connected left knee disability, i.e., as secondary to 
this disability.  He did not appeal that decision.

5.  But additional evidence since received is so significant that 
it must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  The December 1993 RO decision is final and binding since not 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103(2010).

2.  However, new and material evidence since has been submitted 
to reopen this claim.  38 U.S.C.A. § 5108(West 2002); 38 C.F.R. § 
3.156(a) (the version in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA also request that a claimant 
submit any evidence in his personal possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must both notify a claimant of the evidence and information 
necessary to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought, i.e., service connection.  To satisfy this 
requirement, VA adjudicators are required to look at the bases 
for the denial in the prior decision and provide the claimant a 
notice letter describing what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of his 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Here, since the Board is reopening the claim, the Kent holding is 
inconsequential.  The Board also need not at this juncture 
discuss whether there has been compliance with the other notice-
and-duty-to-assist provisions of the VCAA until completion of the 
additional development of this claim on remand.  The Board will 
then be in a better position to determine whether these remaining 
requirements of the VCAA have been satisfied because the Board 
will have the benefit of the additional information and evidence 
obtained on remand.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (indicating VCAA notice errors are not presumptively 
prejudicial, that, as the pleading party, the Veteran, not VA, 
has the evidentiary burden of proof for showing there is a VCAA 
notice error in either timing or content, and moreover that the 
error is unduly prejudicial, meaning outcome determinative of the 
claim).

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Right Knee Disorder

In the May 2000 RO decision from which this appeal ensued, as 
well as the December 2008 SOC issued during the pendency of this 
appeal, the RO mentioned the prior RO and Board denials of this 
claim.  But there was no preliminary discussion of whether there 
is new and material evidence to reopen this claim, only the RO's 
rather immediate readjudication of this claim on its underlying 
merits.  The Board, however, must make this threshold preliminary 
determination of 


whether there is new and material evidence to reopen this claim, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the claim on its 
underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); and McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence has 
not been submitted).  See, too, VAOPGCPREC 05-92 (March 4, 1992).

Looking back, service connection for a right knee disorder was 
initially denied in a July 1985 RO decision.  The RO considered 
the claim on its own initiative since that decision, instead, 
primarily concerned the evaluation of the Veteran's left knee 
disability, which already had been service connected in an 
earlier August 1981 RO decision, and whether he was entitled to a 
temporary total (i.e., 100 percent) rating under 38 C.F.R. § 4.30 
("Paragraph 30") for his convalescence following left knee 
surgery.  However, he also had undergone surgery on his right 
knee, so that is why the RO additionally considered whether he 
was entitled to service connection for this additional knee.  The 
RO concluded, however, that his SMRs, now referred to as STRs, 
were negative for indication of a right knee condition.

The Veteran perfected an appeal of that July 1985 RO decision to 
the Board, but the Board issued a decision in May 1986 also 
denying this claim.  The Board essentially determined that, while 
right knee crepitance was shown during the Veteran's military 
service, a "chronic" (meaning permanent) right knee disorder 
was not shown during his service, and there was no evidence 
otherwise etiologically linking his then current right knee 
disorder to his military service, including secondarily by way of 
his already service-connected left knee disability.  At the time 
of that Board decision, there was no further level of appellate 
review because COVA, now known as CAVC or the Court, did not yet 
exists.  The Board's decision therefore became final and binding 
on the Veteran based on the evidence then of record (and subsumed 
the RO's decision also denying the claim).  See 38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran filed a petition to reopen this claim in March 1993, 
on VA Form 21-4138 (Statement in Support of Claim), maintaining 
he had received relevant treatment for his right knee disorder 
during service in 1979, including being put on a temporary 
profile change in 1979, 1980 and 1981.  In other statements 
submitted in connection with that petition, he also continued to 
maintain that his right knee disorder was alternatively secondary 
to his 
service-connected left knee disability.

A December 1993 RO decision denied his petition to reopen this 
claim, concluding there was not new and material evidence because 
none received since the earlier denials of this claim showed he 
had a right knee disorder proximately due to his service-
connected left knee disability, i.e., as secondary to this 
disability, or otherwise directly incurred in service.  He did 
not appeal that decision, although appropriately notified of it 
and of his procedural and appellate rights in the event he wanted 
to contest it.  So that RO decision also became final and binding 
on him based on the evidence then of record and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

This current appeal concerns an even more recent September 1998 
petition again requesting to reopen this claim.  And, as 
mentioned, in the May 2000 decision at issue the RO continued to 
deny this claim on its underlying merits - albeit without first 
considering whether there was new and material evidence to reopen 
this claim (just rather summarily noting the prior RO and Board 
denials of this claim).  This appeal ensued.

The governing regulation, 38 C.F.R. § 3.156(a), for determining 
whether there is new and material evidence to reopen a claim was 
amended pursuant to the VCAA in August 2001, but the amendment 
was explicitly made only prospectively applicable to applications 
to reopen finally disallowed claims received by VA on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a) (2003)).  
Therefore, since the Veteran filed his petition to reopen this 
claim in September 1998, prior to that date, the former version 
of 38 C.F.R. § 3.156 applies.

The "old" version of 38 C.F.R. § 3.156 provides that new and 
material evidence is evidence not previously submitted to agency 
decision makers which bears directly and substantially upon the 
specific matter under consideration; which is neither cumulative 
nor redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disability is due to disease or 
injury incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may be granted, as well, 
on a presumptive basis for arthritis if manifested to a 
compensable degree of at least 10-percent disabling within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).



Still yet, service connection also is permissible on a secondary 
basis for disability that is proximately due to, the result of, 
or chronically aggravated (meaning permanently worsened) by a 
service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1998).

An essential basis of the prior denials of this claim, both by 
the Board in May 1986 and the RO more recently in December 1993, 
was that there was insufficient evidence to establish a 
"chronic", i.e., permanent, versus just acute and transitory, 
right knee disorder in service.  It also was determined there was 
insufficient evidence linking the impairment in this knee 
demonstrated since service to the service-connected left knee 
disability, so as to in turn warrant alternatively 
granting service connection on a secondary basis.

More recently dated private clinical records from January 1995 
and October 1996, however, confirm the Veteran has osteoarthritis 
in his knees - so including in his right knee in particular.  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis 
must be objectively confirmed by X-ray findings (i.e., 
radiographically), which it has been in this instance.  Moreover, 
since one of the presumptive conditions listed in 38 C.F.R. 
§ 3.309(a), arthritis is a chronic condition, per se, so it is 
now established he has a chronic (permanent) right knee disorder.  
This newly presented evidence need not be probative of all the 
elements required to award the claim, just probative of each 
element that was a specified basis for the last disallowance.  
Evans, 9 Vet. App. at 284.  Indeed, in Hodge, 155 F.3d at 1363, 
the Federal Circuit Court reiterated this, noting that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim.

Where a prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one producing 
the same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); but see also Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a new etiological theory does not constitute a 
new claim).

This additional evidence received since the RO's December 1993 
decision therefore is not cumulative or redundant of the evidence 
in the file when the RO issued that earlier decision.  Thus, this 
additional evidence is "new" within the meaning of 38 C.F.R. § 
3.156, but also is material because it establishes a universally 
accepted chronic disease of the right knee that was not 
clinically shown in the prior adjudications of this claim.  So 
this additional evidence is so significant that it must be 
considered in order to fairly decide the merits of this claim.  
The claim resultantly is reopened.


ORDER

New and material evidence having been submitted, the claim for 
service connection for a right knee disorder is reopened, subject 
to the further development of this claim on remand.


REMAND

Right Knee Disorder

As already noted, the Veteran is alleging two basis of 
entitlement to service connection for a right knee disorder - 
(i) that it was directly incurred in service since he required 
and received relevant treatment and, consequently, received a 
limited duty profile, and (ii) because it is alternatively 
proximately due to, the result of, or chronically aggravated by, 
i.e., secondary to, his already service-connected left knee 
disability from constantly having to overcompensate for the 
impairment in his left knee (such as in weight bearing, stance, 
ambulation, etc.).



During the August 2010 videoconference hearing, the Veteran and 
his representative referenced an August 1996 letter from a 
physician indicating the Veteran's right knee disorder is related 
to his service-connected left knee disability. The Board does not 
see this referenced letter in its preliminary review of the file, 
however, so the Veteran and his representative should be given an 
opportunity to produce this cited evidence or provide VA the 
necessary information to contact this physician and have him 
confirm that this is indeed his supporting opinion.  When put on 
notice of the possible existence of supporting evidence, the 
Board has an obligation under the duty to assist to try and help 
the Veteran obtain this evidence in furtherance of his claim.  
See 38 C.F.R. § 3.159.

Also, and as the Board already has acknowledged when previously 
adjudicating this claim in May 1986, the Veteran's STRs confirm 
he received treatment during service, during the mid and latter 
part of 1980, for right knee pathology including patellar 
crepitance.  The Board, however, concluded that later dated 
evidence from his service did not contain relevant findings to 
establish a "chronic" right knee disorder in service; to wit, 
X-rays taken during the latter part of his service were reported 
as normal (negative), so did not provide the required 
radiographic confirmation of arthritis, and there were no other 
abnormal clinical findings, either, such as at time of discharge.  
His military service ended in April 1981.

In January 1982, so within the year after his discharge from 
service, a private medical record shows the Veteran was treated 
for chondromalaica of the knees.  Be that as it may, in March 
1998 and again in May 1999, a VA physician indicated the Veteran 
had symptoms of "congenital" deformities of his knees with no 
history of injury or aggravation during his military service.  



Generally speaking, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. 
Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

In VAOPGCPREC 82-90, VA's General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated that 
support for this position could be found in VA regulations 
themselves, noting that sickle cell anemia, although a familial 
disease, was included for rating purposes in the Schedule for 
Rating Disabilities.

A VA compensation examination and medical nexus opinion therefore 
are needed to assist in determining the etiology of the Veteran's 
right knee disorder and its potential or purported relationship 
to his military service - either as directly or presumptively 
incurred in service (recognizing that he now has established he 
has osteoarthritis in this knee) or, alternatively, as 
secondarily caused or aggravated by his already service-connected 
left knee disability.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4).

Low Back Disorder

The Veteran is also attributing his low back disorder to his 
service-connected left knee disability, so this claim also is 
premised on the notion of secondary service connection.  During  
his August 2010 videoconference hearing, the Veteran testified 
that in August and September 1996 a physician had indicated the 
low back disorder was in fact due the service-connected left knee 
disability.  The claims file, however, does not contain this 
purported statement from this physician establishing this 
necessary cause-and-effect correlation.  So, just as in the case 
of his right knee disorder (which he also attributes to the 
service-connected left knee disability), the Veteran and his 
representative should be given an opportunity to produce this 
cited evidence or provide VA the necessary information to contact 
this physician and have him confirm that this is indeed his 
supporting opinion regarding this linkage between the low back 
disorder and the service-connected left knee disability.  It is 
worth reiterating in this regard that, when put on notice of the 
possible existence of supporting evidence, the Board has an 
obligation under the duty to assist to try and help the Veteran 
obtain this evidence in furtherance of his claim.  See 38 C.F.R. 
§ 3.159.

Evidence in the file also reveals the Veteran has received 
treatment since service for low back pain, but as a result of a 
June 1998 automobile accident, along with treatment for a 
thoracic strain, low back syndrome, and fibromyalgia.  In the 
report of a May 1999 VA medical examination, the commenting VA 
clinician determined there was no direct connection between the 
Veteran's lumbosacral symptoms and his service-connected left 
knee disability.  However, that medical opinion was offered 
without any supporting rationale, which is where the probative 
value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (indicating "[i]t is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.").

Thus, given the Veteran's assertions that his doctor has told him 
otherwise, that there is indeed a relationship or correlation 
between his low back disorder and service-connected left knee 
disability (and testimony offered during his hearing that this 
supporting opinion also was reduced to writing to confirm this 
impression), the Board is requesting another VA compensation 
examination and medical nexus opinion for clarification of this 
determinative issue of causation.  This additional examination 
and opinion will assist the Board in determining the etiology of 
his low back disorder and its potential or purported relationship 
to his military service - including, in particular, as 
secondarily caused or aggravated by his already service-connected 
left knee disability.  Although not always or categorically 
required (see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009)), supporting medical nexus evidence, not just 
unsubstantiated lay opinion, 


is generally required to associate a claimed condition with a 
service-connected disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and 
McQueen v. West, 13 Vet. App. 237 (1999).  So the Board needs the 
benefit of this additional medical nexus opinion to assist in 
deciding this claim.

Gastrointestinal Disorder

The Veteran asserts that he has a gastrointestinal disorder, 
including especially gastroesophageal reflux disease (GERD), 
which is due to medication that he has been prescribed to treat 
the constant pain in his knees and low back.  So this claim, like 
the others, also is predicated on the notion of secondary service 
connection.

Post service clinical records confirm gastrointestinal problems, 
including GERD.  Also, narcotics for treatment of knee and other 
pain, such as in the low back, were prescribed in the mid-1990s.  
The Veteran indicated in testimony during his August 2010 
videoconference hearing that both his current and former 
medications for treatment of the pain in his knees and low back 
has caused or at the very least aggravated his GERD.  And, as 
proof of this, he and his representative cited barium swallow 
test results in March 1997 indicating the Veteran's 
gastrointestinal issues were more likely than not because of the 
medications he used for treatment of his knee and low back 
problems.  A March 1997 clinical record is in the file, but it is 
indeterminate insofar as whether it refers to gastrointestinal or 
testosterone problems associated with methadone prescribed 
apparently due to knee pain.  So other evidence is needed to 
determine the etiology of the Veteran's gastrointestinal 
problems, including his GERD, and their potential relationship to 
his military service - particularly on the alleged premise that 
they are the result of (i.e., secondary to) medication treatment 
for disabilities, at least one of which, ,his left knee 
disability, which have been service connected and, thus, accepted 
as related to his military service.  See Waters v. Shinseki, 
601 F.3d 1274 (Fed. Cir. 2010) (when determining whether a VA 
examination and opinion are required under 38 U.S.C. 
§ 5103A(d)(2), the law requires competent evidence of a 


disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability).

Psychiatric Disorder

The Veteran asserts that he has a psychiatric disorder - namely, 
major depression, which is secondary to his bilateral (i.e., 
right and left knee) pain, so at least partly attributable to 
already service-connected disability.  Hence, this claim, like 
the others, is predicated on the notion of secondary service 
connection.

VA and private clinical records confirm the Veteran has received 
treatment for major depression.  In a May 1996 private clinical 
entry, the evaluating physician indicated the Veteran was 
frustrated and depressed about his bilateral knee pain.  And the 
Veteran and his representative made note of this supporting 
statement during the course of their August 2010 videoconference 
hearing testimony.

Since, however, the opinion does not discuss the rationale for 
this conclusion, the Board is requesting additional medical 
comment on this matter.

Dental Disorder

The Veteran's claim for a dental disorder includes especially 
bruxism, which causes him to clinch his jaw and grind his teeth 
while sleeping due to his constant bilateral knee and leg pain.

A VA dental examination was performed in June 1999, and while the 
Veteran's report of teeth clinching due to pain was mentioned, 
the examiner did not specifically address whether there was 
bruxism and its relationship, if any, to his service-connected 
left knee disability (keeping in mind that only the left knee is 
currently service connected).



In further support of this claim, and as he had indicated he 
would during his August 2010 videoconference hearing, the Veteran 
submitted a September 2010 letter from his private primary dental 
care provider (C.E.O., DDS).  This dentist confirmed the Veteran 
suffers from bruxism, in that he clenches his jaw while sleeping 
due to his constant bilateral knee and leg pain.  An intended 
preventive measure, a night guard, prescribed by his prior 
dentist had failed to work sufficiently to stop or reduce the 
stress cracks and chipping of his teeth caused by his bruxism.  
He also has enlarged muscle growth on both sides of his jaw due 
to this constant jaw clenching.  It was additionally mentioned 
that the bruxism had occurred over the past 15 years and had 
caused numerous stress cracks in many of his teeth resulting in 
the necessity of crowns, bridges and now partial dentures.  This 
problem, added this dentist, is an ongoing one so will continue.

Recognizing that the Veteran is additionally trying to establish 
service connection for the pain in his right knee (also low back) 
in this appeal, so aside from the pain in his already service-
connected left knee, it would be helpful in resolving this claim 
to obtain additional medical comment concerning this relationship 
between his pain and bruxism once it is determined just how many 
of his disabilities causing this pain are deserving of 
consideration in establishing this necessary cause-and-effect 
correlation.

TDIU

As a final matter, the Board points out that, as any future 
decision concerning the claims for service connection may in turn 
affect the Veteran's claim for a TDIU, these claims are 
"inextricably intertwined."  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(indicating this occurs when claims are so closely tied together 
that a final Board decision cannot be rendered unless all are 
adjudicated concurrently).  And see Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation require 
that the claims be adjudicated together.).

As the claims should be considered together, it follows that any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, consideration of this TDIU claim must be 
temporarily deferred - especially since, although he reportedly 
is receiving disability benefits from the Social Security 
Administration (SSA) on account of his claimed disabilities, not 
all of them have been established as service connected.  So, as 
it stands, he does not have a sufficient rating to satisfy the 
threshold minimum percentage standards of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU - that is, unless perhaps some of his 
additional disabilities are service connected on remand (with 
additional accompanying ratings sufficient to meet the standards 
of this regulation) or, alternatively, that he satisfies the 
special provisions of § 4.16(b) for consideration of this benefit 
on an extra-schedular basis.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Contact the Veteran and request that he 
provide information so as to obtain or he 
himself submit documentary statements from 
those physicians he indicated (including 
during his August 2010 hearing) 
have etiologically linked his low back, right 
knee, and gastrointestinal disorders 
secondarily to his 
service-connected left knee disability - 
either from having to overcompensate for this 
service-connected disability or having to 
take pain medication for treatment of it.

All such opinions obtained must be associated 
with the claims file for consideration.



2.  Schedule a VA compensation examination to 
determine the etiology of the Veteran's low 
back and right knee disorders.  This 
examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, including a complete copy 
of this remand, the examiner is asked to 
indicate the likelihood (very likely, 
as likely as not, or unlikely) the Veteran's 
low back and right knee disorders are:  (a) 
secondary to, i.e., proximately due to, the 
result of, or chronically aggravated by his 
already service-connected left knee 
disability - such as from having to 
overcompensate for this disability with his 
gait, ambulation, weight bearing, stance, 
etc., or (b) specifically concerning his 
right knee, is directly related to his 
military service, including especially to the 
documented treatment he received 
during service for patellar crepitance, also 
recognizing that he received a diagnosis of 
chondromalacia of this knee relatively soon 
after service and since has received an 
additional diagnosis of osteoarthritis.

The examiner must discuss the medical 
rationale of the opinion, regardless of 
whether it is favorable or unfavorable to 
these claims, if necessary citing to specific 
evidence in the record.



3.  Also schedule a VA examination to 
determine the etiology of the Veteran's 
gastrointestinal disorders, including his 
GERD.  This examination should include any 
necessary diagnostic testing or evaluation.  
Based on a physical examination and 
comprehensive review of the claims file, 
including a complete copy of this remand, 
the examiner is asked to indicate the 
likelihood (very likely, as likely as not, or 
unlikely) this disorder is secondary to, 
i.e., proximately due to, the result of, 
or chronically aggravated by prescriptions of 
pain medication for treatment of service-
connected disability.*

*In making this determination, consider that 
service connection already has been 
established for the left knee disability, and 
that the Veteran is additionally trying to 
establish his entitlement to service 
connection for his right knee and low back 
disorders, which reportedly also cause him 
continual pain in addition to the pain 
associated with his already service-connected 
left knee disability.

The examiner must discuss the medical 
rationale of the opinion, regardless of 
whether it is favorable or unfavorable to 
this claim, if necessary citing to specific 
evidence in the record.

4.  As well, schedule a VA psychiatric 
examination to determine the etiology of the 
Veteran's psychiatric disorder, including his 
depression/major depression.  
This examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
mental status evaluation and comprehensive 
review of the claims file, including a copy 
of this remand, the examiner is asked to 
indicate the likelihood (very likely, as 
likely as not, or unlikely) the psychiatric 
disorder is secondary to, i.e., 
proximately due to, the result of, or 
chronically aggravated by the chronic pain 
and other impairment associated with the 
service-connected left knee disability 
(and/or the pain and impairment associated 
with the right knee and low back disorders if 
additionally determined to be related to the 
Veteran's military service).  

The examiner must discuss the medical 
rationale of the opinion, regardless of 
whether it is favorable or unfavorable to 
this claim, if necessary citing to specific 
evidence in the record.

5.  Also schedule a VA dental examination for 
further medical comment on the likelihood 
(very likely, as likely as not, or unlikely) 
the Veteran' bruxism is secondary to, i.e., 
proximately due to, the result of, 
or chronically aggravated by service-
connected disability, including especially 
constant pain associated with his left knee 
disability (and/or the pain and impairment 
associated with his right knee and low back 
disorders if additionally determined to be 
related to his military service).

To this end, the examiner should consider the 
recent September 2010 statement the Veteran 
submitted from his private dental care 
provider, C.E.O., DDS, in support of this 
claim and causal connection.

The examiner must discuss the medical 
rationale of the opinion, regardless of 
whether it is favorable or unfavorable to 
this claim, if necessary citing to specific 
evidence in the record.

6.  Then readjudicate the claims in light of 
all additional evidence, both those for 
service connection and for a TDIU (the latter 
especially if additional conditions are 
service connected).  For any claim that is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of any remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


